Conor Huseby, OSB #06373
Office of the Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
conor_huseby@fd.org

Attorney for Defendant




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                                         No. 3:17-CR-00425-BR

                                 Plaintiff,
                                                       MOTION FOR LEAVE TO FILE
          v.                                         TWO DOCUMENTS UNDER SEAL

 JOSEPH RICHARD CARUSO,

                               Defendant.

         Defendant, Joseph Richard Caruso, through counsel, Conor Huseby, moves the

Court for leave to file his two documents under seal because it contains information that

should not be filed in the public record.

         Respectfully submitted on July 11, 2019.


                                              /s/ Conor Huseby
                                              Conor Huseby
                                              Attorney for Defendant

Page 1    MOTION FOR LEAVE TO FILE TWO DOCUMENTS UNDER SEAL
